Citation Nr: 0934595	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  05-31 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
August 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision by the Phoenix, 
Arizona Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for PTSD.

In March 2008, the Board remanded the claim for the 
development of additional evidence.  Some of the remand 
directives have been satisfactorily fulfilled.  The evidence 
obtained on remand, combined with the previously assembled 
evidence, is sufficient to support a grant of the claim.  
Therefore, it is in the claimant's interest for the Board to 
proceed with review of the claim.


FINDING OF FACT

The Veteran has PTSD that began during his service.


CONCLUSION OF LAW

The Veteran's PTSD was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has PTSD as a result of 
traumatic experiences during service.  Service connection may 
be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

PTSD is a psychiatric disorder that develops as a result of 
traumatic experience.  VA regulations provide for service 
connection to be established, under certain circumstances, 
for PTSD that becomes manifest after separation from service.  
If PTSD becomes manifest after service, a claim for service 
connection for PTSD may be successful if there is: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2008).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

In the March 2008 remand, the Board sought evidence necessary 
to support the Veteran's claim under 38 C.F.R. § 3.303 or 
§ 3.304(f).  The evidence obtained on remand includes 
credible and convincing evidence that the Veteran had PTSD 
during service.  As the evidence warrants service connection 
under 38 C.F.R. § 3.303, it is not necessary to determine 
whether there is sufficient evidence to support service 
connection under 38 C.F.R. § 3.304(f).

The Veteran had service in Vietnam.  From April 1966 to May 
1967, he served as a security guard at an air base in 
Vietnam.  His service treatment records (STRs) show mental 
health treatment beginning during his service in Vietnam.  In 
March 1967, he was placed on a profile, to limit him to 
duties that did not require carrying a weapon.  The reporting 
medical officer indicated that the Veteran had a depressive 
reaction due to the marriage of his girlfriend.  The officer 
reported that the Veteran had anxiety and fear of loss of 
control while on duty.  The officer indicated that it was 
believed that the Veteran's depression and symptoms were 
temporary, but that reevaluation would be necessary before 
returning the Veteran to unlimited duty.  The officer stated 
that the Veteran would be followed at a mental health clinic.

The Veteran received mental health evaluations in June 1967.  
The Veteran expressed ongoing fear of losing control while 
carrying a weapon.  He indicated that he tended to have 
excessive and disturbing rumination if his duties left him 
too much time to think.  Examining practitioners found that 
the Veteran was depressed, anxious, and brittle.  An examiner 
provided an impression of depressive reaction in an immature 
and passive-aggressive personality.  It was recommended that 
the Veteran be removed from the Air Police and reclassified 
into different duties.  In July1968, the Veteran was given a 
sobriety test.  On the Veteran's August 1968 separation 
examination, the examiner noted that the Veteran had been 
removed from air police duties due to a diagnosis of 
depressive reaction in an immature and passive-aggressive 
personality.

In an 1999 claim, the Veteran asserted that he had PTSD as a 
result of his experiences in Vietnam.  The claims file 
contains notes from private medical treatment.  In intake for 
primary care in February 2004, the Veteran informed S. C. B., 
D.O., that he felt depressed at times, especially after the 
death of his brother.  The Veteran reported avoidant 
behavior, including avoiding watching military shows.  He 
indicated that he had spent time in Vietnam, and had never 
talked about it.  Dr. B. administered a psychological 
questionnaire.  Dr. B. provided a diagnosis of depressive 
disorder with PTSD.  In a March 2004 claim, the Veteran 
indicated that his experiences in Vietnam had led to ongoing 
psychological and behavioral problems.

In October 2004, the Veteran submitted an account of his 
traumatic experiences during service in Vietnam.  He reported 
an incident in which he saw a Vietnamese security officer 
kill a man, an incident in which he was a passenger in a 
vehicle that was driven into enemy weapons fire, and another 
incident in which he was under weapons fire that turned out 
to be friendly fire.  He stated that during these incidents 
he felt helpless and fearful.  He indicated that he became 
paranoid and nervous, had trouble sleeping, and began 
drinking regularly.  He stated that psychological problems 
had continued since service.

In December 2004, private mental health counselor D. L., 
M.A., C.P.C., indicated that she had been counseling the 
Veteran since October 2004.  Ms. L. noted the Veteran's 
history of traumatic and life threatening experiences in 
Vietnam, with immediate reactions of intense psychological 
distress, and his ongoing problems with depression, 
irritability, estrangement from others, and uncontrolled 
anger.  Ms. L. concluded that the Veteran has PTSD.

The Veteran has received VA mental health outpatient 
treatment.  In November 2005, a VA psychiatrist provided a 
diagnosis of PTSD.

In January 2008, the Veteran had a Travel Board hearing at 
the RO before the undersigned Veterans Law Judge.  The 
Veteran described his traumatic experiences during service in 
Vietnam.  He stated that he became nervous as a result of 
those experiences.  He indicated that when he returned from 
Vietnam to service within the United States, he continued to 
feel nervous, and he asked to change to duties that did not 
require carrying a weapon.  He stated that he received mental 
health treatment.  He indicated that, from the time of his 
traumatic experiences in Vietnam, he had a terrible 
personality change, problems with substance abuse, and other 
ongoing psychological problems.

In the March 2008 remand, the Board called for searches of 
military records for corroboration of the stressors the 
Veteran reported.  The Board also indicated that the Veteran 
was to receive a VA psychiatric examination to address the 
nature and likely etiology of any current PTSD or other 
psychiatric disability.

The Veteran has submitted statements, dated in 2008, from 
persons who know him.  The Veteran's wife wrote that she had 
known the Veteran since before he was in service.  She stated 
that before service the Veteran was pleasant, outgoing, and 
sociable.  She related that after his return from Vietnam he 
seemed totally changed.  She indicated that he drank 
excessively, picked fights, was abusive, and generally 
behaved hatefully.  Mr. R. S. wrote that he had worked with 
and supervised the Veteran beginning in 1991.  Mr. S. 
indicated that he was a veteran of combat in Vietnam.  Mr. S. 
stated that he felt that behavioral psychological problems 
that he observed in the Veteran were similar to those he had 
noted in other veterans.  Mr. S. stated that he shared his 
concerns with the Veteran and recommended that the Veteran 
seek help from VA.


The Veteran had a VA psychiatric examination in May 2009.  
The examiner reported having reviewed the Veteran's claim 
file, including the STRs.  The examiner noted that the 
Veteran had a constricted affect, and an anxious, hopeless, 
depressed, and fearful mood.  The examiner found that the 
Veteran presently had PTSD.  The examiner expressed the 
opinion that the mental health records from the Veteran's 
service showed that he had PTSD during service, even though 
PTSD was not the diagnosis at that time.  The examiner also 
expressed the opinion that the Veteran's PTSD was caused by 
his experiences in service in Vietnam.

The Veteran and his wife report that his behavioral and 
psychological problems began during his service and continued 
after service.  The VA psychiatrist, who is competent to 
review and interpret psychiatric records, opined that the 
psychological problems for which the Veteran was seen during 
service were diagnosable as PTSD.  The evidence, including 
the evidence related to the Veteran's service, supports a 
finding that the Veteran's PTSD began during his service.  
Thus, the record supports service connection for PTSD.

The Board is granting the benefit sought on appeal.  
Therefore, it is not necessary to discuss VA's duties to 
notify or assist the Veteran in substantiating the claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


